Citation Nr: 1506021	
Decision Date: 02/10/15    Archive Date: 02/18/15

DOCKET NO.  12-11 057	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Whether new and material evidence has been submitted to reopen a claim of entitlement to service connection for a left hip disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

M. L. Marcum, Associate Counsel

INTRODUCTION

The Veteran served on active duty from March 27, 1996 to May 15, 1996.  This matter comes before the Board of Veterans' Appeals (Board) on appeal from an October 2009 rating decision by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board's decision below has reopened the Veteran's claim of entitlement to service connection for a left hip disorder.  The reopened claim is addressed in the Remand portion below.


FINDINGS OF FACT

1.  In November 1996, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for a left hip disorder.  Although notified of this decision, the Veteran did not timely file an appeal and did not submit additional evidence during the appeal period.  

2.  Evidence received since the RO's November 1996 rating decision is new and material, and raises a reasonable possibility of substantiating the Veteran's claim of entitlement to service connection for a left hip disorder.


CONCLUSION OF LAW

The criteria to reopen the claim of entitlement to service connection for a left hip disorder have been met.  38 U.S.C.A. §§ 5108, 7105 (West 2014); 38 C.F.R. § 3.156 (2014).



REASONS AND BASES FOR FINDINGS AND CONCLUSION

Without deciding whether notice and development requirements have been satisfied in the present case, the Board is not precluded from deciding to reopen the Veteran's claim of entitlement to service connection for a left hip disorder.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2014).  This is so because the Board is taking action favorable to the Veteran by reopening the issue.  

In November 1996, the RO issued a rating decision which denied the Veteran's original claim seeking service connection for a left hip disorder.  Specifically, the RO determined that the Veteran had a left hip degenerative joint disease prior to entering military service and that the evidence of record failed to show that it underwent a permanent worsening beyond its normal progression during active duty service.  Although notified of this decision, the Veteran did not timely file an appeal and no additional pertinent evidence was received in the year following this decision.  38 C.F.R. 3.156(b).  Under these circumstances, the November 1996 rating decision is final.  See 38 U.S.C.A. § 7105(a); 38 C.F.R. §§ 20.201, 20.302 (2014).

In order to reopen a claim which has been previously denied and which is final, the claimant must present new and material evidence.  38 U.S.C.A. § 5108.  If the claim is reopened, it will be reviewed on a de novo basis.  38 U.S.C.A. §§ 5108, 7105; Evans v. Brown, 9 Vet. App. 273 (1996); Manio v. Derwinski, 1 Vet. App. 140 (1991).  "New" evidence is defined as existing evidence not previously submitted to agency decision-makers.  "Material" evidence means evidence that, by itself or when considered with previous evidence of record, relates to an unestablished fact necessary to substantiate the claim.  New and material evidence can be neither cumulative nor redundant of the evidence previously of record, and it must raise a reasonable possibility of substantiating the claim.  38 C.F.R. § 3.156(a). 

In March 2009, the Veteran filed his present claim seeking to reopen the issue of entitlement to service connection for a left hip disorder.  He asserted that his left hip disorder did not exist prior to his enlistment in the military and that it actually resulted from an injury he sustained while running an obstacle course during basic training.  In its June 2009 rating decision, the RO noted that the Veteran had been discharged from military service for defective enlistment because he had failed to disclose his preexisting left hip degenerative joint disease when he entered service.  Thereafter, the RO denied the Veteran's claim and found that new and material evidence had not been received because the evidence of record failed to demonstrate that the Veteran's military service had aggravated his left hip degenerative joint disease beyond its normal progression.

In response to the RO's March 2009 rating decision, the Veteran submitted medical treatment records from August 1995 to September 1995.  These records pre-dated the Veteran's entrance to military service and were completely silent regarding any preexisting left hip disorder.  Moreover, they included an evaluation of the Veteran's musculoskeletal system, which included normal findings for the Veteran's lower extremities, joints, and spine.  Although the corresponding medical history record included a report of swollen or painful joints, it did not indicate which joints were swollen or painful, and the Veteran reported that he did not have any arthritis, rheumatism, bursitis, or any other bone/joint deformity.

In October 2009, the RO again denied the Veteran's claim.  Specifically, the RO found that the medical treatment records from August 1995 to September 1995 did not constitute new and material evidence because they did not provide objective evidence of a permanent worsening of the Veteran's pre-service left hip degenerative joint disease.

Regardless of the RO's actions, the Board must still consider the question of whether new and material evidence has been received because it goes to the Board's jurisdiction to reach the underlying claim and adjudicate the claim de novo.  Jackson v. Principi, 265 F.3d 1366 (Fed. Cir. 2001); Barnett v. Brown, 83 F.3d 1380 (Fed. Cir. 1996). 

Based on a longitudinal review of the record, the Board finds that the new evidence is not cumulative or redundant of the evidence previously of record.  The medical treatment records from August 1995 to September 1995, which pre-dated the Veteran's service, are silent for any complaint or diagnosis of a left hip disorder.  When considered in connection with the Veteran's December 1995 enlistment examination, which was also silent for any complaint or diagnosis of a left hip disorder, these records raise a reasonable possibility of substantiating the claim.  See Shade v. Shinseki, 24 Vet. App. 110 (2010) (finding that new evidence would raise a reasonable possibility of substantiating a claim if, when considered with the old evidence, it would at least trigger VA's duty to assist by providing a medical opinion).  New and material evidence having been received, the claim of entitlement to service connection for a left hip disorder is reopened.


ORDER

New and material evidence having been submitted, the claim for service connection for left hip disorder is reopened, and to that extent only, the appeal is granted.  


REMAND

A remand is required for compliance with VA's duty to assist the Veteran in substantiating his claim.  38 U.S.C.A. § 5103A (West 2014); 38 C.F.R. §§ 3.159 (2014).

A.  Additional Evidence Available 

At his August 2014 hearing before the Board, the Veteran indicated that he had received medical treatment for his left hip disorder from J. U., M.D., located at the University of South Florida Medical Center in Tampa, Florida.  The Veteran further indicated that Dr. U. had performed two hip surgeries and told him that his degenerative joint disease had worsened since his initial in-service hip injury. 

When put on notice of the existence of private or VA medical records, VA must attempt to obtain those records before proceeding with the appeal.  See 38 C.F.R. § 3.159(c)(1); Lind v. Principi, 3 Vet. App. 493, 494 (1992); Murincsak v. Derwinski, 2 Vet. App. 363 (1992).  Therefore, the RO must contact the Veteran and afford him the opportunity to identify or submit any additional pertinent evidence in support of his claims, including any records from his treatment with Dr. U.

B.  Additional Examination Needed

The Veteran's service treatment records from May 1996 indicate that degenerative joint disease of the left hip was diagnosed.  Specifically, x-rays taken at that time revealed degenerative changes of the left hip, with flattening of the left femoral head, laterally.  Based on this finding, the Veteran was discharged from military service for failing to disclose that he had a preexisting hip condition when he entered service.  

Through his statements and testimony, the Veteran has asserted that his left hip disorder did not exist prior to his enlistment in the military and that it actually resulted from a hip fracture injury he sustained while running an obstacle course during basic training.

Under these circumstances, the RO must schedule the Veteran for the appropriate examination to determine if any current left hip disorder is related to his military service.  See Barr v. Nicholson, 21 Vet. App. 303, 312 (2007) (holding that when VA undertakes to provide a VA examination or obtain a VA opinion, it must ensure that the examination or opinion is adequate).  

Accordingly, the case is remanded for the following actions:

1.  The RO must contact the Veteran and afford him the opportunity to identify or submit any additional evidence from VA and non-VA medical providers who have treated him for his left hip disorder since his separation from military service in May 1996, including Dr. U., who treated the Veteran at the University of South Florida Medical Center in Tampa, Florida.  Based on his response, the RO must attempt to procure copies of all records which have not previously been obtained from identified treatment sources.  

All attempts to secure this evidence must be documented in the claims file by the RO.  When requesting records not in the custody of a Federal department or agency, such as private treatment records, the RO must make an initial request for the records and at least one follow-up request if the records are not received or a response that records do not exist is not received.  If, after making reasonable efforts to obtain these records, the RO is unable to secure the same, the RO must notify the Veteran and (a) identify the specific records the RO is unable to obtain; (b) briefly explain the efforts that the RO made to obtain those records; (c) describe any further action to be taken by the RO with respect to the claim; and (d) that he is ultimately responsible for providing the evidence.  The Veteran and his representative must then be given an opportunity to respond. 

2.  Thereafter, the Veteran must be afforded the appropriate examination to determine whether a left hip disorder is related to his military service.  All pertinent symptomatology and findings must be reported in detail.  Any indicated diagnostic tests and studies must be accomplished.  The evidence of record, in the form of electronic records, must be made available to the examiner. 

Following the clinical evaluation, a review of the evidence of record, to include the normal musculoskeletal evaluation on entrance into military service, and with consideration of the Veteran's statements and testimony, the examiner must provide an opinion as to the whether any currently or previously diagnosed left hip disorder preexisted his military service from March 27, 1996 to May 15, 1996.  If the examiner finds that a currently diagnosed left hip disorder preexisted service, the examiner must state upon what factual evidence in the record this finding was made.  

If the examiner finds that a previously or currently diagnosed left hip disorder preexisted service, the examiner must determine whether the left hip disorder increased in severity beyond the normal progression during active military service.  If the examiner finds that a currently diagnosed left hip disorder increased in severity beyond the normal progress during active military service, the examiner must state upon what factual evidence in the record this finding was made.  If the examiner finds that a currently diagnosed left hip disorder did not increase in severity beyond the normal progress during active military service, the examiner must state upon what factual evidence, or lack thereof, in the record this finding was made.  

If the examiner determines that a previously or currently diagnosed left hip disorder did not preexist the Veteran's military service, the examiner must provide an opinion as to whether the previously or currently diagnosed left hip disorder is related to the Veteran's military service from March 27, 1996 to May 15, 1996, or to any incident therein, to include a claimed injury while running an obstacle course during basic training.

A complete rationale for all opinions must be provided.  If the examiner cannot provide the requested opinion without resorting to speculation, it must be so stated, and the examiner must provide the reasons why an opinion would require speculation.  The examiner must indicate whether there was any further need for information or testing necessary to make a determination.  Additionally, the examiner must indicate whether any opinion could not be rendered due to limitations of knowledge in the medical community at large and not those of the particular examiner.

3.  The RO must notify the Veteran that it is his responsibility to report for any examination scheduled, and to cooperate in the development of his claim.  The consequences for failure to report for a VA examination without good cause may include denial of the claim.  38 C.F.R. §§ 3.158, 3.655 (2014).  In the event that the Veteran does not report for any scheduled examination, documentation must be obtained and associated with the Veteran's claims file that shows that notice scheduling the examination was sent to his last known address and not returned as undeliverable.

4.  The RO must review the examination report to ensure complete compliance with the directives of this remand.  If a report is deficient in any manner, corrective procedures must be implemented.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

5.  Once the above actions have been completed, and any other development as may be indicated by any response received as a consequence of the actions taken above, the claim for entitlement to service connection for a left hip disorder must be adjudicated.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for further appellate review.

No action is required by the Veteran until he receives further notice; however, he may present additional evidence or argument while the case is in remand status at the RO.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



______________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


